DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance (available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (system claims 1-6 & 13-18, method 7-12) .
Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Representative claims 1, 7 and 13 are copied below, with the limitations belonging to an abstract idea highlighted in bold.
1. A system comprising:
a data processor;
an image receiver in data communication with the data processor; and
an image quality assessment system executable by the data processor, the image quality assessment system configured to:
receive one or more quality assessment images via the image receiver;
process the quality assessment images to determine if a quality of the surface texture features of an object or environment depicted in the quality assessment images satisfies a pre-determined quality threshold, the pre-determined quality threshold corresponding to a likelihood of a satisfactory result if images of the object or environment are used for photogrammetry;
generate an image quality map indicating image quality values corresponding to regions of the surface of the object or environment that have satisfactory or unsatisfactory texture features for photogrammetry; and
generate instructions or prompts for a user, the instructions or prompts directing the user to perform actions with respect to the object or environment that will effect improvements of the texture features for satisfactory photogrammetry.
7. A method comprising:
receiving one or more quality assessment images via an image receiver;
processing the quality assessment images, by use of a data processor, to determine if a quality of the surface texture features of an object or environment depicted in the quality assessment images satisfies a pre-determined quality threshold, the pre-determined quality threshold corresponding to a likelihood of a satisfactory result if images of the object or environment are used for photogrammetry;
generating an image quality map indicating image quality values corresponding to regions of the surface of the object or environment that have satisfactory or unsatisfactory texture features for photogrammetry; and
generating instructions or prompts for a user, the instructions or prompts directing the user to perform actions with respect to the object or environment that will effect improvements of the texture features for satisfactory photogrammetry.
13. A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to:
receive one or more quality assessment images via an image receiver;
process the quality assessment images to determine if a quality of the surface texture features of an object or environment depicted in the quality assessment images satisfies a pre- determined quality threshold, the pre-determined quality threshold corresponding to a likelihood of a satisfactory result if images of the object or environment are used for photogrammetry;
generate an image quality map indicating image quality values corresponding to regions of the surface of the object or environment that have satisfactory or unsatisfactory texture features for photogrammetry; and
generate instructions or prompts for a user, the instructions or prompts directing the user to perform actions with respect to the object or environment that will effect improvements of the texture features for satisfactory photogrammetry.
	Considering Prong 1 of the 101 analysis, the limitations highlighted above in bold in claims 1, 7 and 13  recite an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include process and generate).  In this case, the steps of: 
process the quality assessment images to determine if a quality of the surface texture features of an object or environment depicted in the quality assessment images satisfies a pre- determined quality threshold, the pre-determined quality threshold corresponding to a likelihood of a satisfactory result if images of the object or environment are used for photogrammetry (observations and evaluations), generate an image quality map indicating image quality values corresponding to regions of the surface of the object or environment that have satisfactory or unsatisfactory texture features for photogrammetry(judgments, and opinions); and generate instructions or prompts for a user, the instructions or prompts directing the user to perform actions with respect to the object or environment that will effect improvements of the texture features for satisfactory photogrammetry (judgments, and opinions), are all mental processes which could be done by a normal human mind.  Therefore, the highlighted steps in the claims above recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
	In claims 1, 7 and 13 above, the additional elements in the claim have been left in normal font.  They include the use of a data processor, an image receiver in data communication with the data processor,  the image quality assessment system: A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the processor, the image quality assessment system  and an image receiver in data communication with the data processor represent the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  Furthermore, claims recite elements of “receive one or more quality assessment images via the image receiver” maybe construed as operator receiving the information related device from other operator  (e.g. by a phone or hand or eye and mentally) which  is a conventional and general practice in the particular industries, step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.   
Another consideration is whether the claim limitations apply the abstract idea with a particular machine or effect a real-world transformation.  In this case, claim 1 does not recite any particular machine (other than the generic computer components with high level of generality), there is no real-world transformation.  For instance, claim 1 does not actually recite that particular manufacturing process steps are carried out to manufacture a particular product of any kind; it merely carries out the mental processes and populates the classify a class of an object  step “to be performed by a operator”.
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of generic processing, without reciting a particular technological process which was being improved.)   Here, claims 1, 7 and 13 do not recite carrying out any comparable improved technological process.  The claims do not even establish a particular field of use, since there is no recitation of what product is being manufactured, by what manufacturing process plan, using what operating steps.  There is no context provided in the claim which would limit the claims to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible manufacturing industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-6, 8-12 and 14-18 recite further details of combination of abstract idea of mental steps. Therefore, Dependent Claims2-6, 8-12 and 14-18 recite further details of abstract idea of mental steps as cited in Claims 1, 7 and 13 without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Pohl et al. (US2020/0258028).

Regarding Claims 1, 7 and 13. Pohl  teaches a system comprising(300: fig.3): 
a data processor(335: fig. 1); 
an image receiver in data communication with the data processor(310: fig. 3); and 
an image quality assessment system executable by the data processor, the image quality assessment system configured to(fig. 6, 9): 
receive one or more quality assessment images via the image receiver(330: fig.3; [0032]; fig. 6);
 process the quality assessment images to determine if a quality of the surface texture features of an object or environment depicted in the quality assessment images satisfies a pre-determined quality threshold, the pre-determined quality threshold corresponding to a likelihood of a satisfactory result if images of the object or environment are used for photogrammetry (340: fig. 3; [0027], [0040], [0046], [0087]);
 generate an image quality map indicating image quality values corresponding to regions of the surface of the object or environment that have satisfactory or unsatisfactory texture features for photogrammetry(340: fig. 3; [0041], [0051]); and 
generate instructions or prompts for a user, the instructions or prompts directing the user to perform actions with respect to the object or environment that will effect improvements of the texture features for satisfactory photogrammetry([0041],[0051], [0088], abstract).

Regarding Claims 2, 8 and 14. Pohl  further teaches the image quality assessment system being further configured to generate an image quality threshold overlay indicating regions of the surface of the object or environment that have satisfactory or unsatisfactory texture features for photogrammetry(340: fig. 3; [0027], [0040], [0046], [0087]).

Regarding Claims 3, 9 and 15. Pohl  further teaches the instructions or prompts for the user include automatically sent text messages, email messages, or user interface messages to instruct the user to apply texture to particular portions of the object or environment ([0047], [0075]).

Regarding Claims 4, 10 and 16. Pohl  further teaches the image quality map and the instructions or prompts for the user are generated prior to performing photogrammetry on the object or environment(reward: [0043], [0046], [0079]).

Regarding Claims 5, 11 and 17. Pohl  further teaches the image quality map includes information indicative of image quality values(340: fig. 3;[0027], [0040]- [0041], [0051], [0087]).

Regarding Claims 6, 12 and 18. Pohl  further teaches the image quality threshold overlay is shown overlaid on an image of the object or environment(340: fig. 3;[0027], [0040]- [0041], [0051], [0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Kaufmann (US 2022/0067229) disclose In an approach to constructing a digital twin multi-dimensional model record using photogrammetry, a plurality of images of an asset are received from one or more mobile devices. A 3D model of the asset is constructed from the plurality of images. If the 3D model of the asset matches a digital twin record is determined.
b) Mclver et al,. (US 2020/0279389) disclose A log measurement system for measuring individual logs, each log comprising a log-end face with an applied reference marker of known characteristics. The system includes an image capture system operable or configured to capture a digital image or images of the log-end face of a log to generate a log-end image capturing the log-end face and reference marker. The system also includes an image processing system that is operable or configured to process the captured log-end image to detect or identify the log-end boundary of the log and generate measurement data associated with the log-end boundary in real-world measurement units based on the known characteristics of the reference marker.
c) Wagner et al. (US 2019/0114847) disclose a data quality value for the received worksite data from UAV 112, threshold logic 276 can compare the calculated data quality to a quality threshold, and, based on the comparison, action identifier logic 294 can determine an improvement action. In one example, a data quality threshold can be specific to a worksite operation. Additionally, it is expressly contemplated that a data quality threshold can be adjusted based on a received user input through user input mechanism 268. As such, a data quality threshold can be variable or fixed. Regardless, based on a comparison of the data quality value to the threshold, worksite areas with deficient worksite data can be identified and assigned an improvement action.
c) Varady et al. (US 2018/0336737) disclose  Assessment platform 101 may further provide a quality analysis of captured digital input, e.g., an image quality analysis. One aspect of receiving digital capture may include detecting whether received digital capture meets a (pre-determined) quality threshold for generating a scaled reconstruction of an object of unknown size. The quality threshold may be pre-determined and dependent on the usage for the scaled reconstruction. For example, if an object of the scaled reconstruction needs only to be a general representation, e.g., a model of a human face for display or illustration, the quality threshold value may be a lower value than a quality threshold value for a scaled reconstruction that will have a functional use, e.g., a model of a human face that will approximate how eyewear actually fits and feels for a particular user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2857